     Case 3:20-cv-00512-JLS-NLS Document 13 Filed 12/29/20 PageID.297 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHANEY LEAVONE NORVELL,                           Case No. 3:20-cv-0512-JLS-NLS
     CDCR #AA0214,
12
                                        Plaintiff,       ORDER: (1) DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO STATE
                          vs.                            A CLAIM PURSUANT TO 28 U.S.C.
14
     S. ROBERTS, M.D.; JUSTIN B. KING;                   §§ 1915(e)(2) AND 1915A(b); AND
15   MARCUS POLLARD,                                     (2) DISMISSING FOR FAILING
                                                         TO PROSECUTE IN COMPLIANCE
16                                   Defendants.         WITH COURT ORDER
17                                                       REQUIRING AMENDMENT
18
                                                         (ECF No. 8)
19
20
21         Plaintiff Anthony Leavone Norvell, while housed at the Richard J. Donovan
22   Correctional Facility (“RJD”) and proceeding pro se, filed this civil rights action pursuant
23   to 42 U.S.C. § 1983 on March 18, 2020. See Complaint (“Compl.,” ECF No. 1).
24   I.    Procedural History
25         On May 11, 2020, the Court granted Plaintiff leave to proceed in forma pauperis but
26   dismissed his Complaint for failing to state any claim upon which relief could be granted
27   pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). See ECF No. 7. Plaintiff was
28   advised of his pleading deficiencies and granted forty-five (45) days’ leave in which to file
                                                     1
                                                                                3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 13 Filed 12/29/20 PageID.298 Page 2 of 3



 1   an Amended Complaint that fixed those deficiencies. Id. at 9–10.
 2           On July 8, 2020, Plaintiff filed his First Amended Complaint (“FAC”). See ECF
 3   No. 8. Once again, the Court dismissed Plaintiff’s FAC for failing to state any claim upon
 4   which relief could be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). See
 5   ECF No. 8. Plaintiff was again granted forty-five (45) days’ leave in which to file an
 6   Amended Complaint to fix the deficiencies of pleading identified in the Court’s Order. Id.
 7   at 8.
 8           Even allowing for extra time due to the Plaintiff failing to initially receive the
 9   Court’s August 4, 2020 Order,1 Plaintiff’s Amended Complaint was due on or before
10   October 19, 2020. But to date, Plaintiff has not filed an Amended Complaint, and has not
11   requested an extension of time in which to do so. “The failure of the plaintiff eventually
12   to respond to the court’s ultimatum–either by amending the complaint or by indicating to
13   the court that [he] will not do so–is properly met with the sanction of a Rule 41(b)
14   dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
15   II.     Conclusion and Order
16           Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
17   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant
18   to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute pursuant to Fed.
19   R. Civ. P. 41(b) in compliance with the Court’s August 4, 2020 Order.
20   ///
21   ///
22   ///
23   ///
24   ///
25
26
     1
      The Court’s Order was initially returned “undeliverable.” (ECF No. 12.) However, the Court confirmed
27   Plaintiff’s address was correct with the CDCR and mailed another copy of the Order on September 4,
     2020. (See ECF No. 12.) See also CDCR Inmate Locator, https://inmate.locator.cdcr.ca.gov (last visited
28   Sept. 4, 2020 and Nov. 23, 2020).
                                                       2
                                                                                       3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 13 Filed 12/29/20 PageID.299 Page 3 of 3



 1         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
 2   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
 3   dismissal and close the file.
 4         IT IS SO ORDERED.
 5   Dated: December 29, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                                         3:20-cv-0512-JLS-NLS
